     Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


RAYMOND BOOKE                          Plaintiff    )
                                                    )
v.                                                  )     Case No.
                                                    )
ANDREW WHEELER, Administrator                       )
U.S. Environmental Protection Agency,               )
                                  Defendant         )



                    COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Raymond Booke, for his cause(s) of action against defendant Andrew

Wheeler, in his official capacity as Administrator of the United States Environmental

Protection Agency (EPA), states as follows:

                                          Parties

1.      Plaintiff Raymond Booke is a natural person who is a resident and citizen of

        McLouth, Leavenworth County, Kansas. At all relevant times herein plaintiff

        is a full-time employee of the United States Environmental Protection Agency

        (EPA). Specifically, plaintiff was a Lead Information Technology (IT)

        Specialist in the Office Policy and Management Information Technology

        Branch (OPMITB), EPA Region 7, in Lenexa Kansas.

2.      Defendant Andrew Wheeler is a natural person who is sued only in his

        official capacity as Administrator of the EPA and is the designated Agency

        official to be named as the defendant in actions against the Agency under all

        applicable federal statutes.

                            Claims, Jurisdiction & Venue



                                              1
     Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 2 of 8




3.      Plaintiff asserts federal statutory claims of retaliation for having engaged in

        protected activity under applicable federal employment anti-discrimination

        statutes (including but not limited to Title VII of the CRA 1964, the ADEA, and

        the ADA/Rehabilitation Act) by opposing discriminatory practices

        thereunder and initiating and filing EEO complaints of discrimination and

        retaliation against the Agency.

4.      Federal subject matter jurisdiction over plaintiff’s federal claims is conferred

        upon this Court by 28 USC 1331, 28 USC 1337, 28 USC 1343, 29 USC 623 et

        seq., 42 USC 2000e-3 et seq., and 42 USC 12203 et seq.

5.      Venue is conferred upon this Court pursuant to 28 USC 1391(b)(2), in that a

        substantial part of the events giving rise to plaintiff’s claims occurred within

        this federal judicial district, plaintiff was employed by defendant within this

        federal judicial district, and defendant’s discriminatory and retaliatory

        actions occurred within this federal judicial district.

                                 Count 1 - Retaliation

6.      At all times relevant herein plaintiff was continuously employed by the EPA.

7.      At all relevant times plaintiff’s job performance was outstanding.

8.      On or about January 2018, Michelle McGhee was hired as the Information

        Technology (IT) Branch Chief.

9.      On or about July 13, 2018, Plaintiff participated in an EPA EEO internal

        investigation as a witness on behalf of Diann Sandridge, a coworker in an

        EPA hostile workplace/bullying/gender discrimination/age discrimination

        claim in regard to her belief that she was being forced to retire.



                                            2
      Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 3 of 8




10.      Ms. McGhee had direct knowledge of plaintiff’s interview because she

         approved the appointment on plaintiff’s calendar, and she walked into the

         room while plaintiff was meeting with investigators.

11.      Ms. Sandridge’s complaint was investigated under EPA Order 4711 against

         plaintiff’s supervisor Ms. McGhee.

12.      Ms. Sandridge stated to investigators that she was the only female and the

         only person of retirement age on Ms. McGhee’s Team.

13.      Ms. Sandridge stated to her supervisors and to investigators that she felt that

         she was being harassed and forced to retire.

14.      Before July, 13, 2018, plaintiff and Ms. McGhee had a cordial and respectful

         working relationship.

15.      Just Prior to July, 13, 2018 plaintiff received a very positive mid-year PARS

         review from Ms. McGhee.

16.      After July, 13, 2018, plaintiff’s working relationship immediately and

         drastically changed.

17.      On or about September 19, 2018, plaintiff filed a retaliation/workplace

         bullying complaint against Ms. McGhee with the EPA’s internal EEO Office.

18.      Plaintiff’s complaint was based upon differential treatment and removal od

         his job duties after his participation in Ms. Sandridge’s EEO complaint in July,

         which constituted protected activity under Title VII.

19.      Plaintiff’s Complaint constituted a reasonable, good faith belief that he had

         participated in protected activity by participating in the investigation into

         Ms. Sandridge’s age/gender complaint.



                                              3
      Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 4 of 8




20.      In particular, in and after July, 2018, plaintiff’s management superiors

         engaged in the following retaliatory actions (among others) against plaintiff

         and, all as more thoroughly detailed in administrative record for Agency EEO

         Case # 2019-0013-R07, incorporated by reference herein:

                a. Removal of his IT security job functions, including IT security

                   investigations, a job function in which plaintiff was the only

                   qualified EPA employee in the region.

                b. Change or removal of his duties as IT team lead, which on multiple

                   occasions was done without notifying Plaintiff until afterwards.

                c. Denial of requested training, which were previously approved of

                   by Ms. McGhee.

                d. Removal of Contract Officer Representative (COR), which plaintiff

                   previously was the exclusive employee who handled those duties,

                   further, Ms. McGhee did not follow EPA procedures when

                   removing Plaintiff’s COR duties.

                e. Plaintiff received his first PARS annual review in which he did not

                   receive an “Outstanding”.

                f. Plaintiff was the only person under Ms. McGhee’s supervision who

                   received negative commentary on his PARS annual review.

                g. Plaintiff was prevented from attaching a rebuttal to his PARS

                   annual review.




                                            4
      Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 5 of 8




                h. After plaintiff’s complaint was filed, Ms. McGhee retroactively

                     changed plaintiff’s mid year PARS notes to include negative

                     comments.

                i.   Bullying.

                j.   Denigration.

                k. Exclusion from meetings in which he should have been notified

                     and been an active participant based upon his role with the EPA,

                     and within the IT Team, as an IT Team Lead.

                l.   Plaintiff’s current job duties are that of a secretary, and he has had

                     all IT job functions removed.

21.      Each and all of the foregoing actions and decisions by plaintiff’s management

         superior was made without a valid and legitimate business reason.

22.      Each and all of the foregoing actions and decisions by plaintiff’s management

         superior was taken to retaliate against plaintiff for his prior protected EEO

         activity and his initiation of the formal EEO process.

23.      The foregoing actions and decisions by plaintiff’s management superiors

         caused plaintiff actual damages for lost wages and lost overtime

         opportunities; actual damages from being held back from promotions, pay

         increases, and lost bonuses; and compensatory damages for emotional

         distress and trauma, interfered with his ability to perform his job, and

         adversely affected his job performance.




                                              5
      Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 6 of 8




24.      The foregoing actions have affected plaintiff’s stellar career with the EPA, and

         have stifled his opportunities for advancement within the EPA and other

         branches of the federal government.

25.      The foregoing actions/decisions by management and the resulting

         consequences to plaintiff have caused plaintiff to believe subjectively and

         reasonably that he would not have engaged in protected activity under all

         applicable federal anti-discrimination statutes (as he did) had he known that

         defendant’s management and supervisors would have retaliated (as they in

         fact did).

26.      Plaintiff’s management superiors intentionally retaliated against plaintiff

         because of his opposition to discriminatory practices in the workplace and

         his engaging in protected activity by initiating the EEO process, in violation of

         applicable federal anti-discrimination statutes, all as more fully described in

         the Agency EEO Case referenced above.

27.      As a direct and proximate result of the Agency’s retaliatory employment

         practices, plaintiff monetary damages, and severe emotional/psychological

         and physical distress, pain and suffering, humiliation, embarrassment, loss of

         sleep, anxiety, depression, and loss of enjoyment of quality of life and his job.

28.      All conditions precedent and administrative exhaustion prerequisites to the

         filing of this action have been satisfied and complied with. This Complaint is

         timely filed within 90 days of plaintiff’s receipt of the Agency’s Final Agency

         Decisions (FAD) on his administrative EEO complaints referenced above.




                                             6
      Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 7 of 8




         WHEREFORE, plaintiff respectfully requests that this Court enter judgment

         on Count 1 in his favor and against defendant and award plaintiff the relief

         requested below.

                                        Prayer for Relief

29.      Plaintiff respectfully requests that this Court enter judgment on all Counts for

         plaintiff and against defendant, and:

         a.     declare that defendant’s actions and decisions referenced herein and

                elsewhere in the record constitute retaliation in violation of

                applicable federal anti-discrimination statutes;

         b.     restrain and permanently enjoin defendant and its management from

                continuing to engage in discriminatory or retaliatory employment

                practices against plaintiff;

         c.     order defendant to make plaintiff whole by awarding him all

                compensation to which plaintiff is entitled and would have earned but

                for defendant’s actions and decisions;

         d.     award plaintiff compensatory damages for his emotional and

                psychological distress caused by defendant’s actions and decisions in

                an amount of $300,000 on each claim;

         e.     award plaintiff prejudgment interest on all back pay or other

                monetary compensation awarded, and the costs of this action,

                including reasonable attorney’s fees and expenses, court costs, and

                expert witness fees and expenses.




                                               7
  Case 2:20-cv-02370-KHV-KGG Document 1 Filed 07/31/20 Page 8 of 8




                                  Demand for Jury Trial

30.   Plaintiff demands trial by jury on all issues of fact.

                           Designation of Place of Trial

31.   Plaintiff designates the Kansas City, Kansas courthouse as the place of trial.



                                   Respectfully submitted

                                   The Tourigny Law Firm, LLC

                                   By:____Greg N. Tourigny_____________________
                                          Greg N. Tourigny DKAN # 78874
                                          4600 Madison Avenue, Suite 810
                                          Kansas City MO, 64112
                                          (816) 945-2861
                                          greg@tourignylaw.com

                                           HOLMAN SCHIAVONE, LLC

                                           M. Shaun Stallworth, DKAN #78332
                                           Holman Schiavone, LLC
                                           4600 Madison Avenue, Suite 810
                                           Kansas City, Missouri 64112
                                           Phone: 816.283.8738
                                           Fax: 816.283.8739
                                           sstallworth@hslawllc.com

                                           ATTORNEYS FOR PLAINTIFF




                                          8
